Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 25, 2017

The Court of Appeals hereby passes the following order:

A17A1953. SAM DANIEL, JR. v. STATE OF GEORGIA.

      Sam Daniel, Jr., an inmate, filed a mandamus petition, which the trial court
dismissed on May 1, 2017. He filed this direct appeal of the dismissal on June 20,
2017. We lack jurisdiction for two reasons.
      First, while judgments and orders granting or refusing to grant mandamus are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case that was initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga. 489
(480 SE2d 24) (1997).
      Second, the appeal is untimely. A notice of appeal must be filed within 30 days
after the entry of the trial court’s order. OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction upon this
Court. Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704)
(1997). Here, Daniel filed his notice of appeal 50 days after the trial court’s order
was entered. Accordingly, the appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/25/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.